DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic priority. The certified copy has been filed in parent Application No. PCT US 2018/016691, filed on 02/02/2018.
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that none of the reference teaches or suggests "automatically editing the at least one attribute of the at least one subsequent image based on the edited at least one attribute of the initial image profile," as recited in independent claims 1, 17, and 20. Note that this limitation is newly added.  However, upon further consideration, a new ground(s) of rejection is made in view of Kauffmann et al (US 2015/0220777). Applicant argument with respect to claim 21 that none of the reference teaches “recognizing, using recognition software, an advertisement in an image, wherein the advertisement is in a background of the image," as recited in independent claim 21.” Examiner refer to  Lienhart that teaches recognizing, using recognition software, an advertisement in an image (where recognizing an advertisement is “In addition to being able to recognize advertisements it is also possible to detect particular scenes of interest (i.e. background of the advertisement) or to generically detect scene changes. A segment of video or a particular image, or scene change between images, which is of interest, can be considered to be a video entity. The library of video segments, images, scene changes between images, or fingerprints of those images can be adding to the image a logo for the brand," as recited in independent claim 27. Examiner refers to Sengamedu teaches retrieving an enhancement profile associated with the image, wherein the enhancement profile indicates at least one modification to be made to the image (where retrieving an enhancement profile is “Advertisement matching is the process of selecting advertisements based either on profiles of a target audience (behavioral targeting) or on video content. In the embodiment depicted in FIG. 1, logical segment analysis module 108 determines advertisement matching cues at least in part from received object detection data and from received logical insertion points. Logical segment analysis module 108 sends the advertisement matching cues to digital program insertion module 112. In an embodiment, logical segment analysis module 108 bundles the advertisement matching cues with the logical insertion points and sends the bundle to digital program insertion module 112.”, para 0034); and modifying the image to make the at least one modification indicated in the enhancement profile, wherein the person is a spokesperson for a brand and the at least one modification includes adding to the image an advertisement or logo for the brand (where modifying the image is “logical segment analysis module 108 performs advertisement matching cue extraction based on recognition of actors or sportspersons in the input video stream. Possibly, the advertisements endorsed by the same personality may have a greater impact on the audience” and “Digital program insertion module 112 interacts over a network 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2018/0040110) and Kauffmann et al (US 2015/0220777).
Regarding claim 1, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: obtaining a first image using an imaging device image (where obtaining a first image is “At 102, in response to an upload to a networked service (for example, a social networking service, a shared storage service, a web page, etc.) of photographic data, a photo editor application executing on a processing unit makes modifications to a depiction of a person within one or more images of the photographic data (video frames, still photographs, etc.)”, para 0055); configuring recognition software to recognize an object or individual in the first (where identify a individual is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an initial image profile based on the first image (where the configuring profile is “At 110, in response to a publication of one or more of the other, found photos, the process or system automatically applies the edits saved to the profile data to the depictions of the identified person in the published ones of the other”, para 0058); using editing software to edit at least one attribute of the initial image profile (where the editing one attribute is “and at 106 saves the depiction modifications (sometimes hereinafter “edits”) to a profile data of the identified person”, para 0056); taking or receiving at least one subsequent image (where taking subsequent image is “The aspect determines a presence of another depiction of the identified person in a different (second) photographic image uploaded to the networked service, wherein the other depiction is different from the depiction of the identified person within the first photographic image”, para 0004). Deluca does not teach using the recognition software to recognize the object or individual in the at least one subsequent image; and automatically editing the at least one attribute of the at least one subsequent image based on the edited at least one attribute of the initial image profile.
Kaufmann  teaches using the recognition software to recognize the object or individual in the at least one subsequent image (a locator device can be carried by subjects in the image, and this device can be electronically tracked by the system to assist in locating and/or determining subjects or pixels in the images to change in appearance.  Some implementations can recognize an identity of a subject in an image using facial or other type of object recognition to locate the subject or pixels to change, paragraph [0018]); and automatically editing the at least one attribute of the at least one subsequent (an input command to be effective only for the next image (or next predetermined number of images) captured after that input command is received.  In some implementations, if a subject provides a second input command, the second command can act as a toggle to turn off the change of appearance that was initiated based on a previous, first input command.  The second command can be the same as the first command, or can be its own distinct command, in various implementations, paragraph [0033],[0069-0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kaufmann’s teachings with Deluca’s invention because the advantage of having the process of editing the image be automatic, allowing the user to spend less time with the invention (see para 0019). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings. 
Regarding claim 2, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the at least one attribute is selected from the group consisting of facial jewelry, tattoos, scars, acne, wrinkles, hair, piercings, facial features, body features, and hairstyle (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association with the person in the depictions (a pet, cane, etc.) may be automatically added to or subtracted from each depiction within the found photos”, para 0067).
	Regarding claim 3, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the at least one attribute is eliminated from the at least one subsequent image (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association with the person in the depictions (a pet, cane, etc.) may be automatically added to or subtracted from each depiction within the found photos”, para 0067).
	Regarding claim 4, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the at least one attribute is added to the at least one subsequent image (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association with the person in the depictions (a pet, cane, etc.) may be automatically added to or subtracted from each depiction within the found photos”, para 0067).
	Regarding claim 5, Deluca teaches the method for automatically enhancing an image from a device of claim 1, wherein the recognition software recognizes an individual and the editing software creates a personal user profile (where configuring a profile is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies, and at 106 saves the depiction modifications (sometimes hereinafter “edits”) to a profile data of the identified person. The profile data may be saved and stored in a variety of locations, including locally on a computer of the executing processor, or appended to a social media profile of the identified person that is stored in a cloud resource, and still other locations will be apparent to one skilled in the art”, para 0056).
	Regarding claim 6, Deluca teaches the method for automatically enhancing an image from a device of claim 5, wherein the personal user profile is saved on the imaging device (where storing the profile on the imaging device is “The profile data may be saved and stored in a variety of locations, including locally on a computer of the executing processor, or appended to a social media profile of the identified person that is stored in a cloud resource, and still other locations will be apparent to one skilled in the art”, para 0056).
	Regarding claim 7, Deluca teaches the method for automatically enhancing an image from a device of claim 5, wherein the personal user profile is transferrable to another device selected from the group consisting of imaging devices, computers, servers, smart phones, tablets, and gaming systems (where profile is transferrable is “Referring now to FIG. 1, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate”, where the figure shows the cloud network the invention uses to transmit information between devices).
As to claim 8, Kauffmann teaches the  method for automatically enhancing an image from a device of claim 1, wherein the subsequent images are received from another imaging device (where the subsequent images are “Each image can be a digital image composed of multiple pixels, for example, and can be stored on one or more storage devices of the system or otherwise accessible to the system, such as a connected storage device, e.g., a local storage device or storage device connected over a network. An image can be captured using one or more image-capture devices, referred to generally as "cameras" herein, which can include any type of device that includes a camera, and where the camera can be of any of various types”, para 0027).
As to claim 9, Kauffmann teaches the  method for automatically enhancing an image from a device of claim 1, wherein the subsequent images are automatically edited and the edited images are transferred to a different imaging device  (where the automatically transferred edited images is “Another technical effect is automatically changing those appearances in an image before the image is 
As to claim 10, Kauffmann teaches the  method for automatically enhancing an image from a device of claim 1, wherein the subsequent images are received from another imaging device, automatically edited and the edited images are transferred to a different imaging device  (see para 0019 and 0027 from above as they both combine to teach the claim).
	Regarding claim 17, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: configuring recognition software to recognize an object or individual in an image (where configuring a profile is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an image profile based on the image (where the configuring profile is “At 110, in response to a publication of one or more of the other, found photos, the process or system automatically applies the edits saved to the profile data to the depictions of the identified person in the published ones of the other”, para 0058); using editing software to edit at least one attribute of the image profile (where the editing one attribute is “and at 106 saves the depiction modifications (sometimes hereinafter “edits”) to a profile data of the identified person”, para 0056); receiving at least one subsequent image (where taking subsequent image is “The aspect determines a presence of another depiction of the identified person in a different (second) photographic image uploaded to the networked service, wherein the other depiction is different from the depiction of the identified person within the first photographic image”, para 0004). Deluca does not teach using the recognition 
	Kaufmann  teaches using the recognition software to recognize the object or individual in the at least one subsequent image (a locator device can be carried by subjects in the image, and this device can be electronically tracked by the system to assist in locating and/or determining subjects or pixels in the images to change in appearance.  Some implementations can recognize an identity of a subject in an image using facial or other type of object recognition to locate the subject or pixels to change, paragraph [0018]); and automatically editing the at least one attribute of the at least one subsequent image based on the initial image profile (an input command to be effective only for the next image (or next predetermined number of images) captured after that input command is received.  In some implementations, if a subject provides a second input command, the second command can act as a toggle to turn off the change of appearance that was initiated based on a previous, first input command.  The second command can be the same as the first command, or can be its own distinct command, in various implementations, paragraph [0033],[0069-0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kaufmann’s teachings with Deluca’s invention because the advantage of having the process of editing the image be automatic, allowing the user to spend less time with the invention (see para 0019). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
	Regarding claim 18, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: configuring recognition software to recognize an object in an initial image (where recognize an object is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an image profile to identify selectively configurable attributes of the initial image (where configuring an image profile with configurable attributes is “Aspects provide systems and methods that enable users to create social profiles with edited photos of them that are used to dynamically make the same edits to all future photos posted by them or other users. Some aspects may dynamically suggest changes for execution at 102, including tattoo or red eye removal, teeth whitening, etc., for the user baseline photos, while also enabling the users to individually customize the photos” para 0064-0065); receiving instructions from a server relating to the selectively configurable attributes of the  initial image (where a server instruction on configuring attributes is “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, para 0065); using editing software to edit the selectively configurable attributes of the image based on the received instructions to create a different image (where the editing software to edit attributes is “a photo editor application executing on a processing unit makes modifications to a depiction of a person within one or more images of the photographic data (video frames, still photographs, etc.)” and “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, where the image is different because it has edits that changes it from the original image, para 0056 and 0065). Deluca does not teach and based on the selectively configurable attributes of the image profile; transferring the different image to an imaging device.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kaufmann’s teachings with Deluca’s invention because the advantage of having the process of editing the image be automatic, allowing the user to spend less time with the invention (see para 0019). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings. 
	Regarding claim 19, Deluca teaches the method for automatically enhancing an image from a device of claim 18, wherein the selectively configurable attributes are selected from a group consisting of advertising indicia, trademarks, logos, tattoos, piercings, clothing, facial features, and body features (where the attributes are “For example, a bruise, black-eye, tattoo, mole, eye glasses, hair color or hair style, visible scar, external body attribute (“baby bump” associated with time period of pregnancy, cast, eye patch, bandage or other item applied to injured body area, etc.) article of clothing (hat, scarf, etc.), or other associated item that may be found on or in association with the person in the depictions (a pet, cane, etc.) may be automatically added to or subtracted from each depiction within the found photos”, para 0067).
	Regarding claim 20, Deluca teaches method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: configuring recognition software to recognize a person in an image (where recognizing a person is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an image profile to identify selectively configurable attributes of the person (where configuring an image profile with configurable attributes is “Aspects provide systems and methods that enable users to create social profiles with edited photos of them that are used to dynamically make the same edits to all future photos posted by them or other users. Some aspects may dynamically suggest changes for execution at 102, including tattoo or red eye removal, teeth whitening, etc., for the user baseline photos, while also enabling the users to individually customize the photos” para 0064-0065); receiving instructions from a server relating to the selectively configurable attributes (where a server instruction on configuring attributes is “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, para 0065); using editing software to edit the selectively configurable attributes based on the received instructions to create a different image (where the editing software to edit attributes is “a photo editor application executing on a processing unit makes modifications to a depiction of a person within one or more images of the photographic data (video frames, still photographs, etc.)” and “For example, the system may not automatically recommend a mole removal; however, if the user selects it for removal at 102, it will remember that (saved the edit) and apply it to future dynamic edits”, where the image is different because it has edits that changes it from the original image, para 0056 and 0065). Deluca does not teach edit the selectively configurable attributes based on the received instructions to create a different image based on the selectively configurable attributes of the image profile; and transferring the different image to an imaging device.
	Kaufmann teaches  in figure 4 the change of visual appearance in block 206 can include revealing (e.g., making visible and/or recognizable) a previously-obscured subject in the image.  Some examples of changes in visual appearance are described in greater detail below with respect to FIG. 4. In block 208, the method provides the modified image for output.  The image can be output in any suitable form, such as display on a display device, printout by printing device, etc. The modified image can be transmitted to other devices for output ( paragraph [0030-0031]).Kauffmann teaches an input command to be effective only for the next image (or next predetermined number of images) captured after that input command is received.  In some implementations, if a subject provides a second input command, the second command can act as a toggle to turn off the change of appearance that was initiated based on a previous, first input command.  The second command can be the same as the first command, or can be its own distinct command, in various implementations, paragraph [0033],[0069-0070]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kaufmann’s teachings with Deluca’s invention because the advantage of having the process of editing the image be automatic, allowing the user to spend less time with the invention (see para 0019). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings. 
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2018/0040110) and Kauffmann et al (US 2015/0220777) as applied to claim 1 above, and further in view of Smith et al. (US 2010/0085363).

Smith teaches wherein the initial image profile is selectively editable using the editing software to create a subsequent image profile that is selectively transferrable to another imaging device (where it is editable using software and is transferrable is “A user should be capable of manipulating a library of markers and/or a library of 3D rendered guide images or templates that are mixed, using personal computer software, and displayed on a computer monitor or other suitable device to provide a template for ordered head motion. A subject or newscaster should be capable of using the markers and/or the guides to maintain the correct pose alignment, while completing a series of facial expressions, blinking eyes, raising eyebrows, and speaking a phrase that includes target phonemes or mouth forms. The session should optionally be capable of being recorded continuously on high definition digital videotape”, where the library of head markers is the image profile, “communicating, from the photo realistic talking head content distribution server device, the photo realistic talking head content comprising the at least one stored brand associated with the at least one profile and the photo realistic talking head content to the at least one other communications device”, para 0020 and 0343).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Smith’s teachings with Deluca’s and Kauffmann’s invention because Smith teaches the advantage of being able to transmit image profile across different devices (see para 0343). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
(where the profile is transferrable is “communicating, from the photo realistic talking head content distribution server device, the photo realistic talking head content comprising the at least one stored brand associated with the at least one profile and the photo realistic talking head content to the at least one other communications device”, para 0343).
Regarding claim 13, Smith teaches the method for automatically enhancing an image from a device of claim 12. Smith does not teach wherein the different imaging device receives the subsequent image profile and uses recognition software to recognize the object or individual in at least one subsequent image and the different imaging device automatically edits the at least one attribute of the at least one subsequent image based on the received subsequent image profile.
Kauffmann teaches wherein the different imaging device receives the subsequent image profile and uses recognition software to recognize the object or individual in at least one subsequent image and the different imaging device automatically edits the at least one attribute of the at least one subsequent image based on the received subsequent image profile (where the subsequent profile to recognize and edit is “In some implementations, if a subject does not provide any later commands, that subject's appearance is continued to be changed in any later images of the scene (or of any scene, in some cases) that is captured after the input command is received. Other implementations can consider an input command to be effective only for the next image (or next predetermined number of images) captured after that input command is received. In some implementations, if a subject provides a second input command, the second command can act as a toggle to turn off the change of appearance that was initiated based on a previous, first input command. The second command can be the same as the first command, or can be its own distinct command, in various implementations”, where the subject’s appearance is recognized and changed by the invention as discussed in para 0003, para 0033).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kauffmann’s teachings with Smith’s invention because Kauffmann teaches the advantage of continuing the changing of the image, even if the user does not interact with the invention (see para 0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 14, Smith teaches method for automatically enhancing an image from a device of claim 11, wherein the initial image profile or a subsequent image profile is transferrable to a server (where the transferrable to a server is “communicating, from the photo realistic talking head content distribution server device, the photo realistic talking head content comprising the at least one stored brand associated with the at least one profile and the photo realistic talking head content to the at least one other communications device”, para 0343).
Regarding claim 15, Smith teaches the method for automatically enhancing an image from a device of claim 14. Smith does not teach wherein the server receives the subsequent image profile and uses recognition software to recognize the object or individual in at least one subsequent image and the server automatically edits the at least one attribute of the at least one subsequent image based on the received subsequent image profile.
Kauffmann teaches wherein the server receives the subsequent image profile and uses recognition software to recognize the object or individual in at least one subsequent image and the server automatically edits the at least one attribute of the at least one subsequent image based on the received subsequent image profile (where the servers uses the recognition server and edits the image is “In other implementations, a client device can send captured images to a server, which can then perform method 200 of the image such that the modified image is stored or output from the server, or is sent back to the client device” and “In some implementations, if a subject does not provide any later commands, that subject's appearance is continued to be changed in any later images of the scene (or of any scene, in some cases) that is captured after the input command is received. Other implementations can consider an input command to be effective only for the next image (or next predetermined number of images) captured after that input command is received. In some implementations, if a subject provides a second input command, the second command can act as a toggle to turn off the change of appearance that was initiated based on a previous, first input command. The second command can be the same as the first command, or can be its own distinct command, in various implementations”, where the subject’s appearance is recognized and changed by the invention as discussed in para 0003, para 0031-33).
Regarding claim 16, Kauffmann teaches the method for automatically enhancing an image from a device of claim 15, wherein the server transfers the edited at least one subsequent image to an imaging device (where the server transferring the image is “In other implementations, a client device can send captured images to a server, which can then perform method 200 of the image such that the modified image is stored or output from the server, or is sent back to the client device” and “Another technical effect is automatically changing those appearances in an image before the image is output or distributed, thus saving users time, energy, and resources in changing such appearances manually”, para 0031 and 0019).
Claim 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0085363) and Lienhart et al. (US 2014/0133695).
Regarding claim 21, Smith teaches a method for automatically enhancing an image from a device (where a method of automatically enhancing is “The system and method for creating, distributing, and viewing photo-realistic talking head based multimedia content over a network allows a user to generate photo realistic animated images of talking heads quickly, easily, and conveniently… A human subject or user is capable of capturing an image of himself or herself with a video camera of such a device and view live video of the captured image on a video display of the device”, where it discloses the automatic process at para , para 0036 and 0045), comprising: 
retrieving an enhancement profile associated with the image, wherein the enhancement profile indicates at least one modification to be made to the image (where receiving an enhancement profile is “(g) storing, at the brand association server device, the at least one profile and information identifying the association between the at least one profile and the photo realistic talking head content”, where the enhancement profile contain the talking head which modifies the face of the person in the advertisement, para 0337); and modifying the advertisement in the background image based on the enhancement profile (where modifying the advertisement is “The at least one stored brand associated with the at least one profile and the photo realistic talking head content may comprise at least one advertisement associated with the at least one profile. The at least one stored brand associated with the at least one profile and the photo realistic talking head content may comprise at least one advertisement associated with the at least one first profile and the at least one second profile. The brand association server device may comprise at least one database comprising the at least one stored brand associated with the at least one profile”, where the photo realistic talking head is the modification to the advertisement, para 0346-0348). Smith does not teach recognizing, using recognition software, an advertisement in an image wherein the advertisement is in a background of the image).
 Lienhart teaches recognizing, using recognition software, an advertisement in an image (where recognizing an advertisement is “In addition to being able to recognize advertisements it is also possible to detect particular scenes of interest or to generically detect scene changes. A segment of video or a particular image, or scene change between images, which is of interest, can be considered to be a video entity. The library of video segments, images, scene changes between images, or fingerprints of those images can be considered to be comprised of known video entities”, para 0051). Lienhart teaches the background advertisement as the detection of the intros, outros, and/or sponsorship messages may be based on detecting messages, logos or characters within the video stream and comparing them to a plurality of known messages, logos or characters from known intros, outros, and/or sponsorship messages. The incoming video may be processed to find these messages, logos or characters ( paragraph [0079-0080])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Smith’s teachings with Lienhart’s invention because Smith teaches the advantage of allowing the system to store the profile’s data in a variety of locations, including cloud resources, improving the accessibility of the information (para 0165-0167). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
Regarding claim 22, Lienhart teaches the method for automatically enhancing an image from a device of claim 21, wherein modifications to the enhancement profile can be updated continually, daily, or weekly such that the advertisement in the image can be modified based upon advertiser, advertisee or server provider preference (where updating daily by the user is “The fingerprints stored locally may be updated as new fingerprints are generated for any combination of ads, ad intros, channel banners, program overlays, programs, and scenes. The updates may be downloaded automatically at certain times (e.g., every night between 1 and 2 am), or may require a user to download fingerprints from a certain location (e.g., website) or any other means of updating. Automated distribution of fingerprints can also be utilized to ensure that viewers local fingerprint libraries are up-to-date”, para 0165-167).
Regarding claim 23, Lienhart teaches the method for automatically enhancing an image from a device of claim 21, wherein the advertisement is presented on a billboard or marquee included in the image (where the advertisement is on a billboard or marquee “In addition to being able to recognize advertisements it is also possible to detect particular scenes of interest or to generically detect scene changes. A segment of video or a particular image, or scene change between images, which is of interest, can be considered to be a video entity” and “The receiving/presentation facilities may include residence 120, pubs, bars and/or restaurants 130, hotels and/or motels 140, business 150, and/or other establishments 160”, where the invention describes the image of the advertisement being captured in public spaces, such as hotels, offices, or bars, para 0051 and 0048). 
Regarding claim 24, Lienhart teaches the method for automatically enhancing an image from a device of claim 21, wherein the modifying the advertisement in the image is performed repeatedly based on at least one of an elapsed amount of time since a prior modification of the image or an instance of the image being accessed via a computing device (where the repeatedly modifying the advertisement is “The fingerprints stored locally may be updated as new fingerprints are generated for any combination of ads, ad intros, channel banners, program overlays, programs, and scenes. The updates may be downloaded automatically at certain times (e.g., every night between 1 and 2 am), or may require a user to download fingerprints from a certain location (e.g., website) or any other means of updating. Automated distribution of fingerprints can also be utilized to ensure that viewers local fingerprint libraries are up-to-date”, para 0165-0167).
Regarding claim 25, Smith teaches the method for automatically enhancing an image from a device of claim 21, wherein the advertisement includes a logo and the modifying the advertisement in the image includes enhancing the logo (where recognizing and modifying a logo is “The brand may be a symbolic construct created within the minds of people, and may comprise all the information and expectations associated with a product, individual, entity, and/or service”, where symbolic construct is understood as a ‘logo’, and “FIG. 39 is a schematic representation of a process for caller personalized brand placement (350), including caller personalized brand placement is shown. A user is asked (355) if parameters and preferences have been initialized. Parameters are the users personal brand parameters they set. Preferences are identifiers the user gives to groups and/or individuals. If the answer is no, the user is asked (360) if they want to modify any parameters and preferences. If the answer to (355) or (360) is yes, the user creates or changes (365) one or more of the parameters and preferences. After completing the (365) or answering no to (360) the user selects the brand preference profiles (370) for the specific event or events they are engaging in. The user then saves the changes, creations, and event profiles (370) to server”, where the enhancing of the logo is done by the user setting their preferences according to the flowchart in Fig. 39, para 0089 and 0294).
Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0085363) and Lienhart et al. (US 2014/0133695) as applied to claim 21 above, and further in view of Kauffmann et al. (US 2015/0220777).
Regarding claim 26, Smith and Lienhart teach the method for automatically enhancing an image from a device of claim 21. They do not teach wherein the recognizing, retrieving, and modifying are performed automatically as the image is communicated via a server.
Kauffmann teaches wherein the recognizing, retrieving, and modifying are performed automatically as the image is communicated via a server (where recognizing, retrieving, and modifying is “In other implementations, a client device can send captured images to a server, which can then perform method 200 of the image such that the modified image is stored or output from the server, or is sent back to the client device” and “In some implementations, if a subject does not provide any later commands, that subject's appearance is continued to be changed in any later images of the scene (or of any scene, in some cases) that is captured after the input command is received. Other implementations can consider an input command to be effective only for the next image (or next predetermined number of images) captured after that input command is received. In some implementations, if a subject provides a second input command, the second command can act as a toggle to turn off the change of appearance that was initiated based on a previous, first input command. The second command can be the same as the first command, or can be its own distinct command, in various implementations”, where the subject’s appearance is recognized and changed by the invention as discussed in para 0003, “Another technical effect is automatically changing those appearances in an image before the image is output or distributed, thus saving users time, energy, and resources in changing such appearances manually”, para 0031-33 and 0019).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Kauffmann’s teachings with Smith and Lienhart’s invention because Kauffmann teaches the advantage of allowing to user to control their privacy when uploading images to the server, allowing better security of the user (see para 0031). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2018/0040110) and Sengamedu (US 2009/0070206).
Regarding claim 27, Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: recognizing, using recognition software, a person in an image (where identify an individual is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056). Deluca does not teach retrieving an enhancement profile based on user configured visual alterations and  associated with the image, wherein the enhancement profile indicates at least one modification to be made to the image; and modifying the image to make the at least one modification indicated in the enhancement profile, wherein the person is a spokesperson for a brand and the at least one modification includes adding to the image a logo for the brand.
(where retrieving an enhancement profile is “Advertisement matching is the process of selecting advertisements based either on profiles of a target audience (behavioral targeting) or on video content. In the embodiment depicted in FIG. 1, logical segment analysis module 108 determines advertisement matching cues at least in part from received object detection data and from received logical insertion points. Logical segment analysis module 108 sends the advertisement matching cues to digital program insertion module 112. In an embodiment, logical segment analysis module 108 bundles the advertisement matching cues with the logical insertion points and sends the bundle to digital program insertion module 112.”, para 0034); and modifying the image to make the at least one modification indicated in the enhancement profile, wherein the person is a spokesperson for a brand and the at least one modification includes adding to the image an advertisement or logo for the brand (where modifying the image is “logical segment analysis module 108 performs advertisement matching cue extraction based on recognition of actors or sportspersons in the input video stream. Possibly, the advertisements endorsed by the same personality may have a greater impact on the audience” and “Digital program insertion module 112 interacts over a network with an advertisement inventory repository 110. Digital program insertion module 112 receives advertisements to insert from advertisement inventory repository 110. As well, digital program insertion module 112 inserts the received advertisements at appropriate points in the input video stream”, para 0034-0035).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Sengamedu’s teachings with Deluca’s invention because Sengamedu teaches the advantage of allowing the user to have uninterrupted access to the access to the invention (see para 0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
28 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffmann et al. (US 2015/0220777) as applied to claim 27 above, and further in view of Sengamedu (US 2009/0070206).
Regarding claim 28, Kauffmann teaches the method for automatically enhancing an image from a device of claim 26. They do not teach further comprising: storing a table that associates sponsors with brands, respectively; and matching the recognized person with one or more associated brands based on the table.
Sengamedu teaches further comprising: storing a table that associates sponsors with brands, respectively (where the table with sponsors with brands is “Digital program insertion module 112 interacts over a network with an advertisement inventory repository 110. Digital program insertion module 112 receives advertisements to insert from advertisement inventory repository 110. As well, digital program insertion module 112 inserts the received advertisements at appropriate points in the input video stream. In an embodiment, digital program insertion module 112 determines which advertisement to insert and where to insert the advertisement based at least in part on advertisement matching cues received from logical segment analysis module 108 or from other business logic”, para 0036); and matching the recognized person with one or more associated brands based on the table (where matching the person is “As an example implementation, in an embodiment, logical segment analysis module 108 performs advertisement matching cue extraction based on recognition of actors or sportspersons in the input video stream. Possibly, the advertisements endorsed by the same personality may have a greater impact on the audience”, para 0035).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Sengamedu’s teachings with Kauffmann’s invention because the Sengamedu teaches the advantage of better storage by matching the recognized person to the advisements, allowing for better results when applied to the user (see para 0035). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to include these teachings.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
                                                 Contact Information                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664